DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to preliminary amendment filed on 07/27/2021.
Claims 1-20 are currently pending and have been considered below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim1 -20 are rejected under 35 U.S.C. 103 as being unpatentable over applicant’s submission of prior art Lee et al (2019/0069229).
Regarding claim 1, Lee discloses a method for displaying network identifier information (Figure 5, item 535, “5G NR”), applied to a mobile terminal (Figure 5, 505: UE), comprising:
when the mobile terminal is located ([0040], the UE 120 may include means for camping on a cell of a first RAT) in a first network cell ([0040], “ while camped on the cell of the first RAT,” [0060] and Figure 5, “LTE cell”, determining received radio resource configuration information (Figure 6, item 610, “Available List”; and [0067], “ in FIG. 6, the UE 605 may store a first list 610 (e.g., a 5G AVAILABLE list) that identifies one or more cells of the first RAT (e.g., the LTE RAT) in which the second RAT (e.g., the NR RAT) is available.”) and network information (Figure 6, item 615: “Second List, “ “5G Not Available List”) of the first network cell, the radio resource configuration information indicating whether access to a second network ([0067], “when the second RAT is determined to be available in a cell of the first RAT, “NR RAT”) is supported,  and the network information indicating whether the first network cell has an ability to access the second network ([0068], “For example, when the second RAT is determined to be unavailable in a cell of the first RAT, a CGI that identifies the cell of the first RAT may be stored in the second list 615”);
determining a network type (e.g., “5G”) based on the radio resource configuration information and the network information, the network type comprising a first network (“LTE RAT,” “4G”) and the second network (“NR RAT,” 5G”);
and displaying network identifier (e.g., an icon) information corresponding to the network type ([0081] “As shown by reference number 655, the UE 605 may display an icon indicating availability of the second RAT when the cell on which the UE 605 is camped is identified in the first list 610 (e.g., when the second RAT is determined to be available in the cell)”), e.g., icons, se Figure 6, icons, “4G/LTE,” 660 and “5G/NR,” 655).
Lee does not explicitly disclose that the mobile terminal is in an idle state.
However, it is known that while the UE is camping on cell, the UE is in RRC_IDLE state.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the system of Lee with the mechanism of determining resources while the UE is in idle state, that is while camping on a cell as in Lee’s,  for the purposes of reception of system information for the camped cell and for initiating a potential dedicated service or to receive an ongoing broadcast service.
Regarding claim 2, Lee discloses the method of claim 1, wherein determining the network type based on the radio resource configuration information and the network information comprises: determining that the network type is the second network when the radio resource configuration information indicates that access to the second network is not supported ([0068] Additionally, or alternatively, the UE 605 may store a second list 615 (e.g., a 5G NOT AVAILABLE list) that identifies one or more cells of the first RAT (e.g., the LTE RAT) in which the second RAT (e.g., the NR RAT) is unavailable. In some aspects, a CGI may be stored in the second list 615 to identify a cell of the first RAT. For example, when the second RAT is determined to be unavailable in a cell of the first RAT, a CGI that identifies the cell of the first RAT may be stored in the second list 615) and the network information indicates that the first network cell supports access to the second network ([0067] As shown in FIG. 6, the UE 605 may store a first list 610 (e.g., a 5G AVAILABLE list) that identifies one or more cells of the first RAT (e.g., the LTE RAT) in which the second RAT (e.g., the NR RAT) is available).
Regarding claim 3, Lee discloses the method of claim 1, comprising: obtaining a first network cell set that supports access to the second network from a network-side device ([0067] As shown in FIG. 6, the UE 605 may store a first list 610 (e.g., a 5G AVAILABLE list) that identifies one or more cells of the first RAT (e.g., the LTE RAT) in which the second RAT (e.g., the NR RAT) is available), and determining that the network information indicates that the first network cell supports access to the second network when the first network cell where the mobile terminal is located belongs to the first network cell set ([0060] As further shown in FIG. 5, the UE 505 may be camped on a first cell 515 of a first radio access technology (RAT), shown as a 4G/LTE RAT (sometimes referred to herein as an LTE RAT, a 4G RAT, or a 4G/LTE RAT). The base station 510 may provide network access via the 4G/LTE cell, and may provide additional network access (e.g., to increase throughput) via a second cell 520 of a second RAT, shown as a 5G/NR RAT).
Regarding claim 4, Lee discloses the method of claim 1, comprising: in response to the network type being the second network when the mobile terminal is in the idle state ([0062] As shown by reference number 530, the UE 505 may perform a cell search for a second RAT (e.g., a 5G/NR RAT) when camped on a cell of a first RAT (e.g., a 4G/LTE RAT) and when the second RAT operates in a non-standalone mode with the first RAT), maintaining the network type unchanged according to a first maintenance strategy after the idle state is switched to a connected state ([0064] By performing a 5G-specific search and/or measurement when camped on a 4G cell, the UE 505 may determine 5G availability and/or signal strength when operating in a 5G non-standalone mode. As described in more detail elsewhere herein, the UE 505 may maintain various lists to increase efficiency and reduce power consumption associated with determining 5G availability and/or signal strength in the non-standalone mode).
Regarding claim 5, Lee discloses the method of claim 4, comprising: after maintaining the network type unchanged according to the first maintenance strategy  ([0064] By performing a 5G-specific search and/or measurement when camped on a 4G cell, the UE 505 may determine 5G availability and/or signal strength when operating in a 5G non-standalone mode. As described in more detail elsewhere herein, the UE 505 may maintain various lists to increase efficiency and reduce power consumption associated with determining 5G availability and/or signal strength in the non-standalone mode), determining that the network type is the first network in response to determining that an instruction on adding a second network cell is not received in the process of maintaining the network type unchanged according to the first maintenance strategy ([0060] As further shown in FIG. 5, the UE 505 may be camped on a first cell 515 of a first radio access technology (RAT), shown as a 4G/LTE RAT (sometimes referred to herein as an LTE RAT, a 4G RAT, or a 4G/LTE RAT). The base station 510 may provide network access via the 4G/LTE cell, and may provide additional network access (e.g., to increase throughput) via a second cell 520 of a second RAT, shown as a 5G/NR RAT).
Regarding claim 6, Lee discloses the method of claim 1, comprising: in response to a connected state and the network type being the second network, maintaining the network type unchanged according to a second maintenance strategy after receiving an instruction on releasing a second network cell ([0064] By performing a 5G-specific search and/or measurement when camped on a 4G cell, the UE 505 may determine 5G availability and/or signal strength when operating in a 5G non-standalone mode. As described in more detail elsewhere herein, the UE 505 may maintain various lists to increase efficiency and reduce power consumption associated with determining 5G availability and/or signal strength in the non-standalone mode).
Regarding claim 7, Lee discloses the method of claim 6, comprising: after maintaining the network type unchanged according to the second maintenance strategy ([0064] By performing a 5G-specific search and/or measurement when camped on a 4G cell, the UE 505 may determine 5G availability and/or signal strength when operating in a 5G non-standalone mode. As described in more detail elsewhere herein, the UE 505 may maintain various lists to increase efficiency and reduce power consumption associated with determining 5G availability and/or signal strength in the non-standalone mode), determining that the network type is the first network in response to determining that an instruction on adding the second network cell is not received in the process of maintaining the network type unchanged according to the second maintenance strategy ([0064] By performing a 5G-specific search and/or measurement when camped on a 4G cell, the UE 505 may determine 5G availability and/or signal strength when operating in a 5G non-standalone mode. As described in more detail elsewhere herein, the UE 505 may maintain various lists to increase efficiency and reduce power consumption associated with determining 5G availability and/or signal strength in the non-standalone mode).
Claim 8 contains subject matter similar to claim 1, and thus, is rejected under similar rationale. (Lee, Figure 6, UE, # 605).
Claim 9 contains subject matter similar to claim 2, and thus, is rejected under similar rationale.
Claim 10 contains subject matter similar to claim 3, and thus, is rejected under similar rational.
Claim 11 contains subject matter similar to claim 4, and thus, is rejected under similar rationale.
Claim 12 contains subject matter similar to claim 5, and thus, is rejected under similar rationale.
Claim 13 contains subject matter similar to claim 6, and thus, is rejected under similar rationale.
Claim 14 contains subject matter similar to claim 7, and thus, is rejected under similar rationale.
Claim 15 contains subject matter similar to claim 1, and thus, is rejected under similar rationale. (Lee, [0009], “a non-transitory computer-readable medium may store one or more instructions for wireless communication.”).
Claim 16 contains subject matter similar to claim 2, and thus, is rejected under similar rationale.
Claim 17 contains subject matter similar to claim 3, and thus, is rejected under similar rational.
Claim 18 contains subject matter similar to claim 4, and thus, is rejected under similar rationale.
Claim 19 contains subject matter similar to claim 5, and thus, is rejected under similar rationale.
Claim 20 contains subject matter similar to claim 6, and thus, is rejected under similar rationale.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180368016 Lee et al: he method also includes determining, based at least in part on the information, whether to display an icon indicating that the first wireless communication device is connected to the first network.
US 20100279620 to Paas etr al: The user interface application is configured to determine a first connection status of the mobile device with respect to a cellular network and a second connection status with respect to a wireless local area network (WLAN).
US 10728840 Edwards et al: In a data communication window of the communication device, a user-indication of an active one of the available wireless communication modes is provided in accordance with the received communication mode indication.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO R PEREZ whose telephone number is (571)272-7846. The examiner can normally be reached 10Am - 6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIO R PEREZ/Primary Examiner, Art Unit 2644